DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 8, 10-11, 15, 17, and 19  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 6, 8, 9, and 13-16 of copending Application No. 17/508,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they’re an obvious variation of each other. For example, see table 1 below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table 1
Claim 1 of the current application 
Claim 1 of a copending application No. 17/508,502
A method for evaluating treatment for stenotic lesions within a vessel, comprising:
A method for identifying treatment options for stenotic lesions within a vessel, comprising:
generating, by the one or more processors, a 3D representation of a vessel that is based on vessel image data;
providing for display, by one or more processors, a 3D representation of a vessel based on vessel image data
providing for display, by the one or more processors, the 3D representation of the vessel; identifying, by the one or more processors, an affected region of the vessel
herein the display of the 3D representation of the vessel includes an indication of vessel narrowing;


receiving, by the one or more processors, user input in connection with the 3D representation identifying treatment for the affected region
receiving, by the one or more processors, user input identifying a position for at least one of the proximal location indicator or the distal location indicator
altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment;
simulating, by the one or more processors, widening the vessel between the proximal location indicator and the distal location indicator by altering at least one of a 3D vessel model or a resistance model;
calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and providing for display, by the one or more processors, the simulated treatment..
and providing for display, by the one or more processors, an indication of at least one of vascular resistance or pressure based on simulating the widening of the vessel.
Claim 3 of the current application
Claim 2 of a copending application No. 17/508,502
The method of claim 1, wherein identifying the affected region of the vessel further comprises providing for display an indication of a minimum lumen area.
The method of claim 1, wherein the indication of vessel narrowing identifies a minimum lumen area in connection with the 3D representation of the vessel.
Claim 6 of the current application
Claim 6 of a copending application No. 17/508,502
The method of claim 4, wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location.
The method of claim 1, wherein simulating widening of the vessel comprises simulation of a stent.
Claim 8 of the current application
Claim 8 of a copending application No. 17/508,502
A system for evaluating treatment for stenotic lesions within a vessel, comprising: memory; one or more processors in communication the memory, the one or more processors configured to: generate a 3D representation of a vessel that is based on vessel image data; generate at least one of a computational fluid dynamics model or a resistance model of a vessel; provide for display the 3D representation of the vessel; identify an affected region of the vessel; receive user input in connection with the 3D representation identifying treatment for the affected region; alter at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculate pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and provide for display the simulated treatment.
A system for identifying treatment options for stenotic lesions within a vessel, comprising: memory; one or more processors in communication the memory, the one or more processors configured to: provide for display a 3D representation of a vessel based on vessel image data, wherein the display of the 3D representation of the vessel includes an indication of vessel narrowing; provide for display a proximal location indicator and a distal location indicator, wherein the proximal location indicator is located proximally to the indication of vessel narrowing and the distal location indicator is located distally to the indication of vessel narrowing; receive user input identifying a position for at least one of the proximal location indicator or the distal location indicator; simulate widening the vessel between the proximal location indicator and the distal location indicator by altering at least one of a 3D vessel model or a resistance model; and provide for display an indication of at least one of vascular resistance or pressure based on simulating the widening of the vessel. 
Claim 10 of the current application
Claim 9 of a copending application No. 17/508,502
The system of claim 8, wherein in identifying the affected region of the vessel the one or more processors are further configured to provide for display an indication of a minimum lumen area.
The system of claim 8, wherein the indication of vessel narrowing identifies a minimum lumen area in connection with the 3D representation of the vessel.
Claim 11 of the current application
Claim 14 of a copending application No. 17/508,502
The system of claim 8, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing.
The system of claim 13, wherein the one or more processors are further configured to receive a user input for repositioning the stent within the 3D representation of the vessel.
 Claim 15 of the current application
Claim 15 of a copending application No. 17/508,502
A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of evaluating treatment for stenotic lesions within a vessel, comprising: generating a 3D representation of a vessel that is based on vessel image data; generating at least one of a computational fluid dynamics model or a resistance model of a vessel; providing for display the 3D representation of the vessel; identifying an affected region of the vessel; receiving user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculating pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and providing for display the simulated treatment.
A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of identifying treatment options for stenotic lesions within a vessel, comprising: providing for display a 3D representation of a vessel based on vessel image data, wherein the display of the 3D representation of the vessel includes an indication of vessel narrowing; providing for display a proximal location indicator and a distal location indicator, wherein the proximal location indicator is located proximally to the indication of vessel narrowing and the distal location indicator is located distally to the indication of vessel narrowing; receiving user input identifying a position for at least one of the proximal location indicator or the distal location indicator; -36-ABTLLI 3.12-067 CON II CON CON V simulating widening the vessel between the proximal location indicator and the distal location indicator by altering at least one of a 3D vessel model or a resistance model; and providing for display an indication of at least one of vascular resistance or pressure based on simulating the widening of the vessel.
Claim 17 of the current application
Claim 16 of a copending application No. 17/508,502
The non-transitory computer-readable medium of claim 15, wherein identifying the affected region of the vessel further comprises providing for display an indication of a minimum lumen area.
The non-transitory computer-readable medium of claim 15, wherein the indication of vessel narrowing identifies a minimum lumen area in connection with the 3D representation of the vessel.
Claim 19 of the current application
Claim 13 of a copending application No. 17/508,502
The non-transitory computer-readable medium of claim 18, wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location.
The system of claim 8, wherein simulating widening of the vessel comprises simulation of a stent.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Ofili et al. (“Differential characterization of blood flow, velocity, and vascular resistance between proximal and distal normal epicardial human coronary arteries: Analysis by intracoronary Doppler spectral flow velocity”, [July, 1995]) and Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]).
Regarding claim 1, Huennekens teaches method for evaluating treatment for stenotic lesions within a vessel, comprising (abstract): 
 generating, by the one or more processors, a 3D representation of a vessel that is based on vessel image data (para. 0035, three-dimensional representation of the vessel is created); 
providing for display, by the one or more processors, the 3D representation of the vessel (para. 0035, three-dimensional representation of the vessel is created);
identifying, by the one or more processors, an affected region of the vessel (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).; 
however, Huennekens fails to explicitly teach generating, by the one or more processors, at least one of a computational fluid dynamics model or a resistance model of a vessel; receiving, by the one or more processors, user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and providing for display, by the one or more processors, the simulated treatment.
Ofili, in the same field of endeavor teaches generating, by the one or more processors, at least one of a computational fluid dynamics model or a resistance model of a vessel (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43);
calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the computational fluid dynamics model or the resistance model (Pgs. 37-38, vascular resistant is computed).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Ofili to provide a resistance model and an indication of at least one of vascular resistance or pressure. This modification will help monitoring the narrowing in the vessels, if the resistance increases then the narrowing is increasing as well causing the resistance to increase.
However, Huennekens in the view of Ofili fail to explicitly teach receiving, by the one or more processors, user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; and providing for display, by the one or more processors, the simulated treatment
Leonardo, in the same field of endeavor, teaches receiving, by the one or more processors, user input in connection with the 3D representation identifying treatment for the affected region (Geometrical model, user chooses the delivery region and the stent parameter); altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.); and providing for display, by the one or more processors, the simulated treatment (geometric model section.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili with the teaching Leonardo to provide a user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; and providing for display, by the one or more processors, the simulated treatment. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 2, Huennekens teaches the method of claim 1, wherein the affected region is a region of vessel narrowing (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).

Regarding claim 3, Huennekens teaches the method of claim 1, wherein identifying the affected region of the vessel further comprises providing for display an indication of a minimum lumen area (figure 14, para. 0044, the minimum lumen area is calculated).

Regarding claim 4, Huennekens teaches the method of claim 1, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing (para. 0058, the user picks the proximal and distal point on the vessel which defines the region of interest).

Regarding claim 5, Huennekens teaches the method of claim 4, wherein the user input comprises dragging an indicator of at least one of the proximal location or the distal location (para. 0058, the user picks the proximal and distal point on the vessel which defines the region of interest).

Regarding claim 6, Huennekens teaches the method of claim 4, however, fails to explicitly teach wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location.
Leonardo, in the same field of endeavor, teaches wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili with the teaching Leonardo to provide simulating placement of a stent between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 7, Huennekens teaches the method of claim 1, however, fails to explicitly teach wherein providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened.
Leonardo, in the same field of endeavor, teaches providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened (geometric model section.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili with the teaching Leonardo to provide the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Claims 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Ofili et al. (“Differential characterization of blood flow, velocity, and vascular resistance between proximal and distal normal epicardial human coronary arteries: Analysis by intracoronary Doppler spectral flow velocity”, [July, 1995]), Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]) and Lakin (US Pub No. 2006/0166176).

Regarding claim 8, Huennekens teaches A system for evaluating treatment for stenotic lesions within a vessel, comprising (abstract):
one or more processors, the one or more processors configured to (systems, like IVUS and displays, inherently have a processor present to perform computational tasks): 
generate a 3D representation of a vessel that is based on vessel image data (para. 0035, three-dimensional representation of the vessel is created);
provide for display the 3D representation of the vessel (para. 0035, three-dimensional representation of the vessel is created);
  identify an affected region of the vessel (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”); 
however, Huennekens fails to explicitly teach memory; generate at least one of a computational fluid dynamics model or a resistance model of a vessel; receive user input in connection with the 3D representation identifying treatment for the affected region; alter at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculate pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and provide for display the simulated treatment.
Ofili, in the same field of endeavor teaches generate at least one of a computational fluid dynamics model or a resistance model of a vessel (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43);
calculate pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model (Pgs. 37-38, vascular resistant is computed).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Ofili to provide a resistance model and an indication of at least one of vascular resistance or pressure. This modification will help monitoring the narrowing in the vessels, if the resistance increases then the narrowing is increasing as well causing the resistance to increase.
However, Huennekens in the view of Ofili fail to explicitly teach receive user input in connection with the 3D representation identifying treatment for the affected region; alter at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; and provide for display the simulated treatment.
Leonardo, in the same field of endeavor, teaches receive user input in connection with the 3D representation identifying treatment for the affected region (Geometrical model, user chooses the delivery region and the stent parameter); alter at least one of the computational fluid dynamics model or the resistance model to simulate the treatment (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.); and provide for display the simulated treatment (geometric model section.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili with the teaching Leonardo to provide user input in connection with the 3D representation identifying treatment for the affected region; alter at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; and provide for display the simulated treatment.This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).
However, Huennekens in the view of Ofili and Leonardo fail to explicitly teach a memory. 
Lakin, in the same field of endeavor, teaches a memory (paragraph 0234; “Media input device 2240 includes a machine-readable medium 2255 on which is stored a set of instructions (i.e., software) 2260”).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili and Leonardo with the teaching Lakin to provide a memory. This modification will enable the system to save data, software, and instructions to run the system (paragraph 0234).

Regarding claim 9, Huennekens teaches The system of claim 8, wherein the affected region is a region of vessel narrowing (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).

Regarding claim 10, Huennekens teaches The system of claim 8, wherein in identifying the affected region of the vessel the one or more processors are further configured to provide for display an indication of a minimum lumen area (figure 14, para. 0044, the minimum lumen area is calculated).

Regarding claim 11, Huennekens teaches the system of claim 8, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing (para. 0058, the user picks the proximal and distal point on the vessel which defines the region of interest).

Regarding claim 12, Huennekens teaches the system of claim 11, wherein the user input comprises dragging an indicator of at least one of the proximal location or the distal location (para. 0058, the user picks the proximal and distal point on the vessel which defines the region of interest).

Regarding claim 13, Huennekens teaches the system of claim 11, however, fails to explicitly teach wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location.
Leonardo, in the same field of endeavor, teaches wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili with the teaching Leonardo to provide simulating placement of a stent between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 14, Huennekens teaches the system of claim 8, however, fails to explicitly teach wherein providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened.

Leonardo, in the same field of endeavor, teaches providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened (geometric model section.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili with the teaching Leonardo to provide the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 15, Huennekens teaches one or more processors for performing a method of evaluating treatment for stenotic lesions within a vessel, comprising (abstract): 
 Generating a 3D representation of a vessel that is based on vessel image data (para. 0035, three-dimensional representation of the vessel is created); 
providing for display the 3D representation of the vessel (para. 0035, three-dimensional representation of the vessel is created);
identifying an affected region of the vessel (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).; 
however, Huennekens fails to explicitly teach A non-transitory computer-readable medium storing instructions executable by one or more processors; generating at least one of a computational fluid dynamics model or a resistance model of a vessel; receiving user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculating pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and providing for display the simulated treatment.
Ofili, in the same field of endeavor teaches generating at least one of a computational fluid dynamics model or a resistance model of a vessel (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43);
Calculating pressure or resistance values within the vessel based on at least one of the computational fluid dynamics model or the resistance model (Pgs. 37-38, vascular resistant is computed).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Ofili to provide a resistance model and an indication of at least one of vascular resistance or pressure. This modification will help monitoring the narrowing in the vessels, if the resistance increases then the narrowing is increasing as well causing the resistance to increase.
However, Huennekens in the view of Ofili fail to explicitly teach receiving user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; and providing for display the simulated treatment
Leonardo, in the same field of endeavor, teaches receiving user input in connection with the 3D representation identifying treatment for the affected region (Geometrical model, user chooses the delivery region and the stent parameter); altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.); and providing for display the simulated treatment (geometric model section.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili with the teaching Leonardo to provide a user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; and providing for display the simulated treatment. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).
However, Huennekens in the view of Ofili and Leonardo fail to explicitly teach a A non-transitory computer-readable medium storing instructions executable by one or more processors.
Lakin, in the same field of endeavor, teaches A non-transitory computer-readable medium storing instructions executable by one or more processors (paragraph 0234; “Media input device 2240 includes a machine-readable medium 2255 on which is stored a set of instructions (i.e., software) 2260”).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili and Leonardo with the teaching Lakin to provide A non-transitory computer-readable medium storing instructions executable by one or more processors. This modification will enable the system to save data, software, and instructions to run the system (paragraph 0234).

Regarding claim 16, Huennekens teaches The non-transitory computer-readable medium of claim 15, wherein the affected region is a region of vessel narrowing (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).

Regarding claim 17, Huennekens teaches the non-transitory computer-readable medium of claim 15, wherein identifying the affected region of the vessel further comprises providing for display an indication of a minimum lumen area (figure 14, para. 0044, the minimum lumen area is calculated).

Regarding claim 18, Huennekens teaches the non-transitory computer-readable medium of claim 15, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing, and wherein the user input comprises dragging an indicator of at least one of the proximal location or the distal location (para. 0058, the user picks the proximal and distal point on the vessel which defines the region of interest).

Regarding claim 19, Huennekens teaches the non-transitory computer-readable medium of claim 18, however, fails to explicitly teach wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location.
Leonardo, in the same field of endeavor, teaches wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili with the teaching Leonardo to provide simulating placement of a stent between the proximal location and the distal location. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 20, Huennekens teaches the non-transitory computer-readable medium of claim 15, however, fails to explicitly teach wherein providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened.
Leonardo, in the same field of endeavor, teaches providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened (geometric model section.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Ofili with the teaching Leonardo to provide the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).
wherein the affected region is a region of vessel narrowing (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. The applicant argues that the cited prior art of Leonardo fails to teach “receiving, by the one or more processors, user input in connection with the 3D representation identifying treatment for the affected region”. However, Leonardo teaches using a 3D vascular image to choose the location of the stent delivery and the parameters of the stent (abstract). The user chooses the stent parameters such as length or diameter (Abstract and geometrical model section). Therefore, the user is inputting all the information needed for the simulation.
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. The applicant argues that the cited prior art of Leonardo fails to teach “altering at least one of the computational fluid dynamic model or the resistance model to simulate treatment. calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the computational fluid dynamics model or the resistance model”. However, Leonardo teaches Simulation of stent insertion and deployment using a computer model (see figure 4, abstract). The simulation of the stent/ vessel wall interaction in real stenosed artery is shown in figure 6 and result section on page 7, which shows how the model was altered by the virtual deployment of the stent. The Leonardo reference was used to teach the alteration of a computer model by simulating a stent. While Ofili was used to teach a resistance model (pages 43-44) used to compute vascular resistance from mean arterial pressure and blood flow (page 40).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793